Citation Nr: 9907624	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from May 1982 to 
August 1994.  

In a substantive appeal which was received at the regional 
office (RO) in October 1997, the veteran expressed his desire 
to appear at a personal hearing at the RO before a local 
hearing officer.  Review of the claims folder reveals that, 
in January 1998, such a hearing was held.  In May 1998, the 
hearing officer who had conducted the hearing continued the 
denials of the veteran's claims of service connection for 
carpal tunnel syndrome of the left wrist and low back 
disability.  

Thereafter, in a January 1999 letter to the Board of 
Veterans' Appeals (Board), the veteran stated that he 
"intend[ed] to be present for . . . [his] next hearing."  
The Board thereafter asked the veteran to clarify his 
intentions concerning another hearing.  Specifically, the 
Board asked the veteran if he desired a hearing before a 
member of the Board in Washington, D.C., a hearing before a 
member of the Board at the RO, or no hearing.  In March 1999, 
the veteran responded that he wished to present testimony 
before a member of the Board at the RO.  

Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity for the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West Supp. 1998); 38 C.F.R. § 20.700(a) (1998).  
Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

Following the hearing, the case should be returned to the 
Board.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this appeal.  The veteran need take 
no action until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


